DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-8, 10, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tilleman et al. (2020/0079325).
Claim 1
 	Tilleman et al. (2020/0079325) discloses an external optical window (Fig. 4, Ref. 105; Para. 0022); one or more light sources (Fig. 4, Ref. 104) configured to emit a light signal, wherein the light signal interacts with the external optical window (Fig. 4, Ref. 105) so as to provide an interaction light signal (Fig. 4, Ref. 306c); and a defect detector (Fig. 4, Ref. 106) configured to detect at least a portion of the interaction light signal as a detected light signal (See Fig. 4); and a controller comprising at least one processor and at least one memory (Para. 0026; 0027), wherein the at least one processor executes instructions stored in the at least one memory so as to carry out operations, the operations comprising (Para. 0027): causing the one or more light sources (Fig. 4, Ref. 104) to emit the light signal; and determining, based on a detected light signal from the defect detector (Fig. 4, Ref. 106), that one or more defects are associated with the external optical window (Fig. 4, Ref. 105), wherein the light signal (Fig. 4, Ref. 306c) is directed into the external optical window (Fig. 4, Ref. 105) at such an angle so as to be reflected within the external optical window via total internal reflection (Para. 0034), and wherein the external optical window (Fig. 4, Ref. 105) is designed to enhance the total internal reflection of the light signal (Para, 0034).  

    PNG
    media_image1.png
    505
    753
    media_image1.png
    Greyscale

Claim 5
  	Tilleman et al. (2020/0079325) discloses the one or more light sources comprise a light- emitting diode (LED), a laser, an array of LEDs, or an array of lasers (Para. 0025).  
Claim 6
 	Tilleman et al. (2020/0079325) discloses the one or more light sources (Fig. 4, Ref. 104) are positioned adjacent to a first end (Fig. 4, Ref. 308a) of the external optical window (Fig. 4, Ref. 105), and wherein the light signal couples into the external optical window (Fig. 4, Ref. 105) via the first end (Fig. 4, Ref. 308a).  
Claim 7
 	Tilleman et al. (2020/0079325) discloses the defect detector (Fig. 4, Ref. 106) is positioned at a second end (Fig. 4, Ref. 308b) of the external optical window (Fig. 4, Ref. 105), wherein the second end (Fig. 4, Ref. 308b) is opposite the first end (Fig. 4, Ref. 308a).  
Claim 8
 	Tilleman et al. (2020/0079325) discloses the external optical window (Fig. 4, Ref. 105) is overmolded (applicant’s spec indicated in para. 0062 that the window could be overmolded. Therefore, it is inherent that the prior art window Fig. 4, Ref. 105 could be overmolded) over the one or more light sources (Fig. 4, Ref. 104) such that the one or more light sources are at least partially embedded within the external optical window (Fig. 4, Ref. 105).  
Claim 10
 	Tilleman et al. (2020/0079325) discloses the external optical window has a hemispherical shape (See Fig. 4, Ref. 105) or a half-cylinder shape.  
Claim 12
 	Tilleman et al. (2020/0079325) discloses the defect detector (Fig. 4, Ref. 106) comprises a silicon photomultiplier (SiPM), an avalanche photodiode (APD), a single photon avalanche detector (SPAD), a cryogenic detector, a photodiode (Para. 0027), or a phototransistor.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tilleman et al. (2020/0079325).
Claims 9, 11
 	Tilleman et al. (2020/0079325) discloses the claimed invention except for light sources are at least partially embedded within the optical component or the defect detector comprises at least one of: a charge-coupled device (CCD), a portion of a OCD, an image sensor of camera, or a portion of an image sensor of a camera. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Tilleman et al. (2020/0079325) with embedding of the light source or the use of CCD camera elements since it was well known in the art that using such elements help reduce the over size of the device, therefore making it more compact for use in multiple different applications. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well- known.

Claim(s) 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tilleman et al. (2020/0079325).
Claim 15
Tilleman et al. (2020/0079325) discloses causing one or more light sources (Fig. 4, Ref. 104) to emit a light signal, wherein the light signal interacts with an external optical window (Fig. 4, Ref. 105) of an optical system so as to provide an interaction light signal (Fig. 4, Ref. 306c), wherein the light signal is directed into the external optical window (Fig. 4, Ref. 105) at such an angle so as to be reflected within the external optical window via total internal reflection (Para. 0034), and 29wherein the external optical window (Fig. 4, Ref. 105) is designed to enhance the total internal reflection of the light signal (Para. 0034); detecting, by a defect detector (Fig. 4, Ref. 106) arranged within a housing of the optical system (See Fig. 4), at least a portion of the interaction light signal (Fig. 4, Ref. 306c) as a detected light signal (Fig. 4, Ref. 106); and determining, based on the detected light signal, that one or more defects (water drop) are associated with the external optical window (Fig. 4, Ref. 105; Para. 0027).  
Claim 16
 	Tilleman et al. (2020/0079325) discloses taking corrective action in response to a determination that one or more defects (water drops) are associated with the external optical window (Para. 0022; activating wipers).  
Claim 17
 	Tilleman et al. (2020/0079325) discloses taking corrective action comprises: cleaning (wiper’s cleaning wind-shield), repairing, recalibrating, replacing, realigning, or decommissioning the external optical window (Para. 0022).  
Claim 18
 	Tilleman et al. (2020/0079325) discloses the one or more light sources (Fig. 4, Ref. 106) to emit the light signal comprises causing the one or more light sources (Fig. 4, Ref. 104) to emit the light signal toward the external optical window (Fig. 4, Ref. 105) at such an angle so as to be reflected within the external optical window (Fig. 4, Ref. 105) via total internal reflection (Para. 0034).  
Claim 19
 	Tilleman et al. (2020/0079325) discloses determining a defect (water drop) type of at least one of the one or more defects, wherein the defect type comprises at least one of: a scratch, a crack, a smudge, 30a deformation, debris, an air bubble, an impurity, a degradation, a discoloration, imperfect transparency, a warp, or condensation (water drop)(Para. 0027).  
Claim 20
 	Tilleman et al. (2020/0079325) discloses at least one optical system (See Fig. 4), the optical system comprising: an external optical window (Fig. 4, Ref. 105); one or more light sources (Fig. 4, Ref. 104) configured to emit a light signal, wherein the light signal interacts with the external optical window (Fig. 4, Ref. 105) so as to provide an interaction light signal (Fig. 4, Ref. 306c); and a defect detector (Fig. 4, Ref. 106) configured to detect at least a portion of the interaction light signal (Fig. 4, Ref. 306c) as a detected light signal; and a controller comprising at least one processor and at least one memory (Para. 0026-0027), wherein the at least one processor executes instructions stored in the at least one memory so as to carry out operations, the operations comprising (Para. 0027): causing the one or more light sources (Fig. 4, Ref. 104) to emit the light signal; receiving the detected light signal from the defect detector (Fig. 4, Ref. 106); and determining, based on the detected light signal, that one or more defects (water drops) are associated with the external optical window (Fig. 4, Ref. 105), wherein the light signal (Fig. 4, Ref. 306c) is directed into the external optical window (Fig. 4, Ref. 105) at such an angle so as to be reflected within the external optical window via total internal reflection (Para. 0034), and wherein the external optical window (Fig. 4, Ref. 105) is designed to enhance the total internal reflection of the light signal (Para. 0027, 0034).

Allowable Subject Matter
Claims 2-4, 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 2-4, 13-14, the prior art fails to disclose or make obvious an optical axis; a focal distance along the optical axis defining a focal plane; the main image sensor comprises a plurality of photodetector elements, wherein the defect detector comprises at least a portion of the photodetector elements; the defect detector is arranged to detect the detected light signal along a light detection axis, wherein the light detection axis is at least 5 degrees off- axis with respect to the optical axis; a first optical filter that is optically coupled to a first region of the defect detector and a second optical filter that is optically coupled a second region of the defect detector, wherein the first optical filter and the second optical filter select different ranges of wavelengths, wherein the wavelength range selected by the first optical filter includes a wavelength of the light signal, wherein the wavelength range selected by the 28second optical filter excludes the wavelength of the light signal, and wherein the operations further comprise: comparing a first image portion provided by the first region of the defect detector to a second image portion provided by the second region of the defect detector; and determining a defect type of at least one of the one or more defects based on the comparison;  a wavelength of the light signal corresponds to an excitation wavelength for an organic fluorescent compound, wherein the defect detector comprises an optical filter that passes an emission wavelength of the organic fluorescent compound and blocks the excitation wavelength of the organic fluorescent compound, wherein at least a portion of the detected light signal comprises the emission wavelength, and wherein the operations further comprise: determining, based on the detected light signal, that one or more organic fluorescent compounds are present on a surface of the external optical window26a main image sensor arranged along the focal plane, wherein the defect detector is arranged along the focal plane, and in combination with the other recited limitations of claims 1. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430. The examiner can normally be reached M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        September 20, 2022